IN THE SUPREME COURT OF THE STATE OF NEVADA


                     EVELYN ANNE CAMPBELL, N/K/A                            No. 83910
                     EVELYN MAY,
                     Appellant,                                                FILE
                     vs.
                     ROBERT BRUCE CAMPBELL,                                     JAN 3 2022
                     Respondent.                                                      A. BROWN
                                                                                     PREME COURT




                                          ORDER DISMISSING APPEAL

                                This pro se appeal was docketed on December 14, 2021, without
                    payment of the requisite filing fee. See NRAP 3(e). That same day, this
                    court issued a notice directing appellant to pay the required filing fee or
                    demonstrate compliance with NRAP 24 within 14 days. The notice advised
                    that failure to comply would result in the dismissal of this appeal. To date,
                    appellant has not paid the filing fee or otherwise responded to this court's
                    notice. Accordingly, this appeal is dismissed. See NRAP 3(a)(2).
                                It is so ORDERED.



                                                               CLERK OF THE SUPREME COURT
                                                               ELIZABETH A. BROWN




                    cc:   Hon. Amy Mastin, District Judge, *Family Court Division
                          Evelyn Anne Campbell
                          Kurth Law Office
                          Eighth District Court Clerk
 SUPREME COURT
      OF
    NEVADA


CLERK'S ORDER

 (0) 1447 44§1114
                                                                                 z